 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Lobaugh,                                    No. CV-19-05511-PHX-DWL
10                 Plaintiff,                           ORDER
11   v.
12   American Family            Mutual   Insurance
     Company SI, et al.,
13
                   Defendants.
14
15          The Court has an independent obligation to determine whether it has subject-
16   matter jurisdiction.   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).

17   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
18   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

19   action.”

20          Defendant removed this action solely on the basis of diversity jurisdiction. (Doc.
21   1.)    The party seeking to invoke diversity jurisdiction has the burden of
22   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the

23   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal

24   Practice § 3611 at 521 & n. 34.          There is a strong presumption against removal

25   jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction

26   must be rejected if there is any doubt as to the right of removal in the first instance.”).
27          Diversity jurisdiction exists when there is complete diversity of citizenship
28   between the plaintiffs and the defendants and the amount in controversy exceeds $75,000,
 1   exclusive of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement
 2   when “all the persons on one side of it are citizens of different states from all the persons
 3   on the other side.”     Strawbridge v. Curtiss, 7 U.S. 267 (1806).           Having reviewed
 4   the Notice of Removal to determine if subject matter jurisdiction exists, the Court finds
 5   that the Notice of Removal is facially deficient because it fails to affirmatively set forth
 6   the facts necessary to determine Plaintiffs’ citizenship.
 7          The Notice of Removal states that “Plaintiff is an individual residing in the state of
 8   Arizona.” (Doc. 1 at 1.) And indeed, the Complaint alleges that Plaintiff is a resident of
 9   Arizona. (Doc. 1-3 ¶ 1.) But the factual allegation that Plaintiff is a resident of Arizona
10   does not establish that he is a citizen of Arizona for purposes of establishing diversity
11   jurisdiction. “It has long been settled that residence and citizenship [are] wholly different
12   things within the meaning of the Constitution and the laws defining and regulating the
13   jurisdiction of the . . . courts of the United States; and that a mere averment of residence
14   in a particular state is not an averment of citizenship in that state for the purpose of
15   jurisdiction.” Steigleder v. McQuesten, 198 U.S. 141, 143 (1905). “To be a citizen of a
16   state, a natural person must first be a citizen of the United States. The natural person’s
17   state citizenship is then determined by her state of domicile, not her state of residence. A
18   person’s domicile is her permanent home, where she resides with the intention to remain
19   or to which she intends to return.” Kanter v. Warner–Lambert Co., 265 F.3d 853, 858-59
20   (9th Cir. 2001) (emphasis added) (citations omitted). See also id. (“In this case, neither
21   Plaintiffs’ complaint nor [Defendants’] notice of removal made any allegation regarding
22   Plaintiffs’ state citizenship.    Since the party asserting diversity jurisdiction bears
23   the burden of proof, [Defendants’] failure to specify Plaintiffs’ state citizenship was fatal
24   to Defendants’ assertion of diversity jurisdiction.”).        Thus, an allegation regarding
25   Plaintiff’s state of residence fails to establish his state of domicile for diversity purposes.
26          To cure this pleading deficiency, the Court will require the removing Defendant to
27   file an amended notice of removal that affirmatively states Plaintiffs’ citizenship under
28   the correct legal standard. Star Ins. Co. v. West, 2010 WL 3715155, *2 (D. Ariz. 2010);


                                                  -2-
 1   see also NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016) (“Courts may
 2   permit parties to amend defective allegations of jurisdiction at any stage in the
 3   proceedings.”). Defendant may state the relevant jurisdictional facts on information and
 4   belief if they are not reasonably ascertainable.          Carolina Cas. Ins. Co. v. Team
 5   Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014). Defendant is advised that its
 6   failure to timely comply with this order shall result in the remand of this action without
 7   further notice for lack of subject matter jurisdiction.
 8           Accordingly,
 9           IT IS ORDERED that removing Defendant shall file an amended notice of
10   removal properly stating a jurisdictional basis for this action no later than November 4,
11   2019.
12           IT IS FURTHER ORDERED that if Defendant fails to file an amended notice of
13   removal by this deadline, the Clerk of Court shall remand this action to state court.
14           Dated this 28th day of October, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
